Citation Nr: 1638092	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 2013 for the grant of service connection for cirrhosis of the liver.

2.  Entitlement to an initial rating in excess of 10 percent for right foot injury prior to February 6, 2013, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 40 percent for cirrhosis of the liver prior to June 2, 2015.

4.  Entitlement to an initial rating in excess of 10 percent for multilevel compression fractures of the low back (hereinafter low back disability) from October 1, 2011 to June 1, 2015; and in excess of 40 percent from June 2, 2015 forward (excluding a period from May 7, 2014 to July 1, 2014, during which time a temporary total rating was in place). 




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 2011.

These matters come before the Board of Veterans' Appeals (Board) from December 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  In December 2012, the RO granted service connection for a right foot injury and a low back disability and assigned 10 percent initial ratings.  In January 2014, the RO granted service connection for cirrhosis of the liver and assigned a 40 percent rating effective January 8, 2013, the date of his claim for service connection.

The Board notes that the Veteran filed a timely notice of disagreement in November 2014 regarding both the initial evaluation assigned for cirrhosis of the liver and the effective date for the grant of service connection for cirrhosis.  Notably, the claims file does not contain a SOC relating to the initial evaluation assigned for cirrhosis. As there is no indication the RO intended to defer decision on that claim to seek further development, the claim must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The issues of entitlement to an initial rating in excess of 40 percent for cirrhosis of the liver prior to June 2, 2015 and entitlement to an initial rating in excess of 10 percent for a low back disability from October 1, 2011 to June 1, 2015; and in excess of 40 percent from June 2, 2015 forward (excluding a period from May 7, 2014 to July 1, 2014, during which time a temporary total rating was in place) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Although the evidence indicates a diagnosis of cirrhosis in May 2012 within a year following separation from service, there was no formal or informal claim for service connection for cirrhosis of the liver received prior to January 8, 2013.

2.  Prior to August 12, 2015, the Veteran's right foot injury was manifested by pain while standing and when walking prolonged distances, swelling, loss of sensation, pronation and loss of height at midfoot; based on the evidence, the injury could reasonably be classified as moderately severe.

3.  As of August 12, 2015, the Veteran's right foot injury was manifested by pain accentuated on use after walking even short distances and extreme tenderness on the plantar surface with functional loss; based on the evidence, the injury could reasonably be classified as severe; actual loss of use of the foot or its equivalent has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 8, 2013 for the grant of service connection for cirrhosis of the liver have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2014); 38 C.F.R. § 3.400 (2015).

2.  Prior to August 12, 2015, the criteria for an initial disability rating of 20 percent (but no higher) for a right foot injury were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2015).

3.  On and after August 12, 2015, the criteria for a disability rating of 30 percent (but no higher) for a right foot injury were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). 

The Veteran's claims for an earlier effective date for the grant of service connection and for higher disability ratings stem from his disagreement following the grant of service connection for cirrhosis and a right foot injury.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a.  Entitlement to an Earlier Effective Date 

The Veteran argues that the effective date for the grant of service connection for cirrhosis of the liver should be October 1, 2011, the date after separation from service, or at the latest May 18, 2012, the date he was diagnosed with cirrhosis.  The Veteran alleges that at a September 2012 VA examination concerning other outstanding claims he attempted to discuss his liver issues and his intention to file a claim.  In addition, he believes that 38 U.S.C.A. § 5110 supports his claim for an earlier effective date because he was hospitalized and rehabilitating after his diagnosis of cirrhosis and was unable to timely file.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

Congress has provided that, unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  It further provides an exception to the general rule if an application for disability compensation is received within one year from discharge or release from service, the effective date of an award of disability compensation shall be the day following the date of the Veteran's discharge or release from service.  38 U.S.C.A. § 5110(b)(1).

These regulations are not to be confused with those pertaining to earlier effective dates for increased ratings for disabilities that are already service connected.  The Board notes the Veteran's submission of Gaston v. Shinseki, 605 F. 3d 979 (Fed. Cir. 2010) which addressed the issue of entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU).  In Gaston, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that under 38 U.S.C.A. § 5110(b)(2), a veteran is only entitled to an earlier effective date if an increase in disability occurred during the year before he filed his claim.  The veteran in that case had already been awarded service connection for knee and back conditions, hearing loss, and posttraumatic stress disorder.  The Federal Circuit was not considering regulations concerning effective dates for the initial grant of service connection.  As such, the Board concludes that the Gaston case is not relevant to the question presented by this appeal.

Also notable is the Veteran's belief that 38 U.S.C.A. § 5110(4)(A) should support a grant of an earlier effective date for the grant of service connection.  38 U.S.C.A. § 5110(4)(A) and 38 C.F.R. § 3.400(b)(ii)(B) authorize VA to assign an effective date earlier than the date of claim when a disability is so incapacitating that it prevents the claimant from filing the claim earlier.  However, both provisions apply only to claims for disability pension, rather than service-connected compensation.  See Id.; compare 38 U.S.C.A. § 101(15) (defining "pension" as "monthly or other periodic payment made by the Secretary to a veteran because of service, age, or non-service-connected disability . . .").  As disability pension and service-connected compensation are not one in the same, those regulations do not apply in the instant case.

The Board recognizes the diagnosis of cirrhosis in May 2012.  However, a communication requesting service connection for cirrhosis or an intention to file for service connection for cirrhosis was not received prior to the January 8, 2013 statement in which the Veteran stated his intention to file an "additional claim" for cirrhosis of the liver and ascites.  Notably, a claim for other issues was received July 2012 that did not include mention of cirrhosis and the Veteran has not contended that he attempted to file for service connection for cirrhosis in July 2012.  The Board acknowledges that the Veteran made a claim for service connection for gout on January 8, 2013 that was back dated; however, there were filings made by the Veteran prior to that date indicating an intention to file for service connection for gout; this was not the case in regard to cirrhosis of the liver.  

Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.  In the present case, those laws and regulations prohibit the assignment of an effective date earlier than January 8, 2013.  The Board sympathizes with the Veteran; but, has no flexibility in this matter.   

Because the preponderance of the evidence is against the assignment of an earlier effective date for the grant of service connection, the benefit of-the-doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

b.  Entitlement to Increased Ratings for a Right Foot Injury

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Diagnostic Codes 5276-5284 can be used to evaluate disabilities of the feet.  These pertain to flatfoot (5276), weak foot (5277), claw foot (5278), metatarsalgia (5279), hallux valgus (5280 & 5281), hammer toe (5282), malunion of or nonunion of the tarsal or metatarsal bones (5283) and other foot injuries (5284).  38 C.F.R. § 4.71a.
  
As part of the consideration as to which code or codes are the most appropriate to utilize, the Board must be mindful that assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  The United States Court of Appeals for Veterans Claims (Court) explained in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) that when determining whether separate disability ratings are warranted, "[t]he critical element is that none of the symptomatology for any . . .  conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  The rationale for 38 U.S.C.A. § 4.14 prohibition of pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" incurred.

The Veteran's service-connected right foot injury is rated as 10 percent disabling between October 1, 2011 and February 6, 2013 and 20 percent disabling thereafter, under Diagnostic Code 5284.  The Veteran argues that he suffered a severe injury of his foot in service that ruptured his plantar fascia and that his arch fell; as such, he believes a rating under Diagnostic Code 5276 (flatfoot) would be more appropriate.  See December 2014 Form 9.

Under Diagnostic Code 5284, a 10 percent rating is warranted where there are "moderate" symptoms.  A 20 percent rating is afforded for "moderately severe" symptoms and a 30 percent rating is afforded when symptoms are "severe."  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the act of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.

Under Diagnostic Code 5276, a 10 percent disability rating is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent disability rating is assigned for unilateral involvement.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance, a 30 percent rating is assigned for unilateral involvement. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The words "slight", "moderate", "severe", "marked" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6. 

Following his claim for service connection, the Veteran underwent a VA examination in September 2012 and was diagnosed with right foot sprain.  It was noted the Veteran had been involved in a motorcycle accident and was sent for an MRI and bone scan.  He was told he had a torn tendon in his foot and was treated with splinting.  The Veteran indicated that from day to day he had spiking type pain, especially if he had to do a lot of walking, with symptoms improving at rest.  The Veteran's gait was normal.  It was noted the Veteran sustained a torn plantar tendon and the severity was moderate.

In his January 2013 notice of disagreement, the Veteran indicated he could not stand for very long and he felt he deserved a higher rating given that the tendon in his foot had been torn. 

A private treatment record dated February 6, 2013 indicated loss of sensation and tingling in the foot and hypertrophy.  Pronation and loss of height was noted at mid foot.  

In a February 2013 statement of the case, the 10 percent rating was continued.  

Thereafter, in a March 2013 statement that was accepted as a substantive appeal, the Veteran indicated his dissatisfaction with the thoroughness of the September 2012 VA examination.  He argued again that he has permanent tendon damage that was severe enough to cause him to miss a substantial amount of work and to initiate a Medical Board when he was in the service.

In a January 2014 statement in support of claim, the Veteran argued that he had a flat foot with little to no support structure because the ligaments were not attached due to a ruptured plantar fascia.  The Veteran submitted medical evidence dated during service in 2004 and 2006.  The record dated in September 2004 indicated the Veteran would need arch support orthotics as he had lost one of the supporting structures of his arch.  A 2006 record indicated treatment for pain along the medial longitudinal arch of the right foot with excessive running, prolonged standing, and prolonged walking.  

In an October 2014 supplemental statement of the case, the RO increased the disability rating to 20 percent effective February 6, 2013, when the evidence showed loss of sensation and hypertrophy of the right foot.

In his December 2014 Form 9, the Veteran argued that his disability should be rated using Diagnostic Code 5276 for flatfoot.  He indicated that during early foot treatment he was told that he had acquired flatfoot and that swelling occurred daily even with orthopedic shoes.

In August 2015, the Veteran underwent a VA examination.  The Veteran reported his foot was extremely painful with weight bearing after short distances and the Veteran related the pain affected normal walking.  The Veteran stated he could not stand for even short time periods and that the longer he stands, the worse the pain becomes.  The Veteran was noted to have pain on use of the feet which is accentuated on use.  In addition, he was noted to have pain on manipulation of the foot that was accentuated.  There was no swelling noted or characteristic callouses associated with flatfoot.  Extreme tenderness on the plantar surface of the right foot was noted which was not improved by orthopedic shoes or appliances.  The Veteran had decreased longitudinal arch height on the right foot.  Marked deformity or marked pronation was not noted.  The weight-bearing line did not fall over or medial to the great toe.  There was no "inward" bowing of the Achilles tendon.  There was no marked displacement or severe spasm of the Achilles tendon on manipulation.  Functional loss, to include less movement than normal, excess fatigability, pain on movement, pain on weight-bearing, swelling, disturbance of locomotion, interference with standing and lack of endurance were noted.  The examiner also indicated that the underside of the Veteran's foot did not have structure and it appeared as if it was shriveled tissue.  The underside of the foot was noted to be very soft to the touch when compared to the underside of the left foot.  It was noted the Veteran used orthotics that were somewhat helpful and he used a Richie brace especially made for him.  The Veteran indicated he could not perform work that required any amount of standing.  The examiner indicated that the Veteran's right foot condition would not affect or impose work restrictions in fields of labor that included sedentary jobs.

After considering the medical findings and lay contentions of record, the Board finds the evidence reveals right foot impairment that can be characterized as moderately severe throughout the appeal period prior to August 12, 2015.  The disability in the Veteran's right foot caused pain which affected his ability to stand or walk for prolonged periods, as well as loss of height in pronation, swelling, and changes in sensation.  This supports a finding that a 20 percent rating under Diagnostic Code 5284 is warranted.  38 C.F.R. § 4.71a.  However, the Board does not associate such symptoms as productive of severe impairment.  Of note, the examiner in September 2012 described the disability level as only moderate.  

As of August 12, 2015, the record demonstrated right foot impairment that could be characterized as severe, evidenced by pain accentuated on use when walking even short distances, extreme tenderness on the plantar surface of the foot, and functional loss that is only somewhat helped by orthotics.  As such, a 30 percent rating is warranted as of that date, which is the first evidence of a worsened disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  This is the highest rating available under Diagnostic Code 5284.  

As explained previously, separate ratings under Diagnostic Code 5284 and Diagnostic Code 5276 cannot be granted because of prohibited pyramiding.  See 38 C.F.R. § 4.14.  Nonetheless, the Board points out that when considering the criteria for flatfoot a 20 percent rating also appears appropriate prior to August 12, 2015 given evidence of pronation and swelling during that period.  The evidence does not support a finding of a condition analogous to pronounced flatfoot during this period.  While there were problems in pronation and with pain, such are contemplated by the criteria for a 20 percent rating (severe flatfoot).  There is no indication of marked pronation, extreme tenderness, or marked inward displacement and severe spasm of the tendo Achillis on manipulation prior to August 12, 2015.  Likewise, a 30 percent rating appears appropriate starting August 12, 2015 given extreme tenderness of the plantar surface and symptoms not fully improved by orthotics.  Of note, 30 percent is the maximum schedular rating for unilateral foot disability without loss of use of the foot which has not been demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  As such, changing the diagnostic code under which the Veteran is rated would not lead to a more favorable outcome for the Veteran.  

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings. However, in this case, the Board finds that the record does not show that the Veteran's right foot disability is so exceptional or unusual as to warrant the assignment of a disability rating higher than the percentages assigned on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of difficulty with activities due to pain, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  The Board acknowledges that the Veteran uses orthotics and a brace to alleviate his symptoms.  Although the use of orthotics and a brace is not contemplated under the rating criteria the symptoms corrected/alleviated by the use of the orthotics and a brace are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using orthotics and a brace and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  In addition, the Board finds that the use of orthotics and a brace is not exceptional or unusual for someone with a foot disability.  The Board further notes that Diagnostic Code 5284 is not limited to consideration of certain symptoms.  It is a general diagnostic code that allows for many symptoms as the rating is ultimately determined by assessing the level of disability/impairment - moderate, moderately severe, or severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The symptoms and impairment shown in this case are fully contemplated by this diagnostic code.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is  raised by the record.  Here, the Veteran applied for a TDIU on June 2, 2015 and the issue became moot when he was granted a total evaluation for cirrhosis, effective June 2, 2015, and was granted special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  Upon consideration of whether the issue of entitlement to a TDIU was raised by the record prior to June 2, 2015, the Board finds that it was not.  Although the Veteran has not worked since separation from service, the evidence of record, to include treatment records and VA examination reports, does not suggest that the Veteran was unemployable in part due to his service-connected right foot injury and the Veteran did not raise this issue prior to June 2, 2015.  Accordingly, the Board finds that no further action pursuant to Rice is necessary. 



ORDER

An effective date prior to January 8, 2013 for service connection for cirrhosis of the liver is denied.

A 20 percent rating (but no higher) for a right foot injury is granted effective October 1, 2011, subject to controlling regulations governing the payment of monetary awards.

A 30 percent rating (but no higher) for a right foot injury is granted effective August 12, 2015, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board sincerely regrets additional delay, but finds that further development is necessary prior to final adjudication of the remaining claims.

In January 2014, the RO granted service connection for cirrhosis of the liver and assigned a 40 percent rating.  In his November 2014 notice of disagreement, the Veteran appealed the 40 percent rating and argued that the Diagnostic Code he is rated under should be Diagnostic Code 7312 for cirrhosis of the liver and not Diagnostic Code 7345 pertaining to chronic liver disease without cirrhosis.  In August 2015, following a claim for a TDIU, the RO increased the rating for cirrhosis to 100 percent effective the date of the TDIU claim.  Notably, there is no statement of the case (SOC) on record regarding the initial rating for cirrhosis assigned in the January 2014 rating decision and appealed by the Veteran in November 2014.  When there has been an adjudication of a claim and the Veteran disagrees with the determination, the claimant is entitled to a statement of the case (SOC). See 38 C.F.R. § 19.26; Manlincon, 12 Vet. App. at 240.  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As to entitlement to increased ratings for multilevel compressions of the low back, the Board finds that the Duty to Assist has not been fully satisfied regarding potential entitlement to additional temporary total evaluations during the appeal period.

In October 2014, the RO assigned a temporary total evaluation effective May 7, 2014 based on treatment requiring convalescence, specifically a rhizotomy in the lower back to help alleviate pain.  

In his December 2014 Form 9, the Veteran argued that the same rating should be applied for each "surgery" on his back, to include treatments undergone on July 17, 2013, August 21, 2013, October 2, 2013, November 12, 2014 and December 3, 2014.  Private treatment records indicate that in July and August 2013 the Veteran had lumbar facet blocks.  In October 2013, the Veteran had a rhizotomy, the same procedure that entitled him to a temporary total evaluation in May 2014.  In November and December 2014, the Veteran had radiofrequency ablations of the lumbar facet joints.  The Board finds that the Veteran must be given the opportunity to provide evidence regarding whether these procedures, or any other similar procedures that he underwent during the appeal period, required a period of convalescence as contemplated in 38 C.F.R. § 4.30.  

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC, containing all applicable laws and regulations, regarding the initial rating for cirrhosis of the liver.  The RO should consider the Veteran's argument regarding the applicable diagnostic code in his November 2014 notice of disagreement.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran perfects an appeal as to this issue within the applicable time period, should the issue be returned to the Board for appellate review.

2.  Provide the Veteran the opportunity to identify the name and location of any VA or private medical facility where he has received surgical treatment requiring convalescence for his back disability; information specifically regarding the rhizotomy performed October 2, 2013 should be obtained, if possible.  All efforts to obtain these records must be documented in the claims file.

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the initial rating for the Veteran's low back disability.  If the benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and allow the Veteran and his representative, if any, an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


